NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      AUG 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50175

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00495-BRO

    v.
                                                 MEMORANDUM*
 CESAR GONZALEZ-OROZCO, a.k.a.
 Cesar Humberto Gonzales, a.k.a. Cesar
 Gonzalez, a.k.a. Cesar Humberto Gonzalez,
 a.k.a. Cesar H. Gonzalez-Orozco, a.k.a.
 Cesar Umberto Gonzalez-Orozco, a.k.a.
 Cesar Humberto Gonzalez-Orozco,

              Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                  Beverly Reid O’Connell, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Cesar Gonzalez-Orozco appeals from the district court’s judgment and

challenges the 77-month custodial sentence and three-year term of supervised

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release imposed following his guilty-plea conviction for being an illegal alien

found in the United States following deportation, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm but remand to correct

the judgment.

      Gonzalez-Orozco contends that the district court procedurally erred by

failing to consider and address his sentencing arguments sufficiently. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and find none. The record reflects that the district court considered

each of Gonzalez-Orozco’s arguments for a lower sentence and adequately

explained its reasons for imposing the low-end sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Gonzalez-Orozco next contends that the district court procedurally erred by

imposing the term of supervised release, and that the term of supervised release is

substantively unreasonable. These claims fail. Contrary to Gonzalez-Orozco’s

contentions, the district court properly considered the relevant policy statement for

imposing a term of supervised release on a deportable alien, see U.S.S.G.

§ 5D1.1(c), and the court’s statement that a term of supervised release would

permit the court to provide Gonzalez-Orozco with treatment if he returns to the

                                          2                                   15-50175
United States was not clearly erroneous. See United States v. Graf, 610 F.3d
1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is illogical,

implausible, or without support in the record.”). Moreover, the supervised release

term is not an abuse of discretion in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Gonzalez-Orozco’s criminal

history. See United States v. Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir.

2012).

         In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2).

      AFFIRMED; REMANDED to correct the judgment.




                                           3                                      15-50175